14-1635-cv
Wright v. City of Syracuse, et al.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 16th day of April, two thousand fifteen.

PRESENT:              JOSÉ A. CABRANES,
                      ROBERT D. SACK,
                      GERARD E. LYNCH,
                                   Circuit Judges,


GUYNELL WRIGHT,

                      Plaintiff-Appellant,

                                 v.                                 No. 14-1635-cv

CITY OF SYRACUSE, JEFFREY T. WRIGHT, ANDREW
NOLAN, DONALD THOMPSON, ROBERT CALKIN,
JOHN M. O’CONNOR, III, THOMAS SCIMONE,

                      Defendants-Appellees.

JOHN DOE, JANE DOE,

                      Defendants.


FOR PLAINTIFF-APPELLANT:                               A.J. BOSMAN, Bosman Law Office, Rome,
                                                       NY.
FOR DEFENDANTS-APPELLEES:                               ANN MAGNARELLI ALEXANDER, Assistant
                                                        Corporation Counsel, for Robert Stamey,
                                                        Corporation Counsel, Syracuse, NY.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Glenn T. Suddaby, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Guynell Wright appeals from the District Court’s March 31, 2014
judgment granting defendants’ motion for summary judgment and dismissing the complaint in its
entirety.

                                          BACKGROUND

        Wright’s racial discrimination, retaliation, hostile work environment, and due process claims
principally stem from the termination of his employment by the City of Syracuse (the “City”) on
February 24, 2010. Wright—an African-American man—had been employed by the City since 1988
as a laborer in the Street Cleaning Bureau of the City’s Department of Public Works (“DPW”). He
was a member of the AFSCME Local 400 bargaining unit (“Local 400”) and his employment was
covered by a collective bargaining agreement between Local 400 and the City.

        During the course of Wright’s employment, the City subjected him to official discipline on
several occasions. For instance, between 1993 and 2007, Wright was suspended eight times for a
variety of infractions, including reporting late and failing to report for work, fighting with and
threatening co-workers, insubordination, and theft of City property. In January 2009, Wright was
terminated for another incident of insubordination, in which he was accused of acting belligerent
and threatening to a supervisor. The City, however, entered into a settlement agreement with Local
400 to permit Wright to continue working. Finally, in February 2010, Wright was detained by the
police after attempting to turn in scrap metal belonging to the City to a commercial recycling facility.
For this offense, Wright’s employment was terminated.

                                           DISCUSSION

        Wright’s operative complaint asserts 21 causes of action under multiple statutes, including 42
U.S.C. §§ 2000e et. seq. (“Title VII”); 42 U.S.C. § 1983 (“Section 1983”); id. § 1981 (“Section 1981);
and the New York State Human Rights Law, N.Y. Exec. Law § 296 (“NYSHRL”). The District
Court granted defendants’ motion for summary judgment and dismissed the complaint in its
entirety.




                                                   2
        We review the District Court’s grant of summary judgment de novo, viewing the facts “in the
light most favorable to the non-moving party and draw[ing] all reasonable inferences in that party’s
favor.” Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment
is appropriate where “there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where the record taken as a whole could
not lead a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.”
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks
omitted).

        Upon de novo review, we agree with the District Court that defendants are entitled to
summary judgment. First, Wright waived several of his claims on appeal by failing to address them
in his briefs. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
argued in the briefs are considered waived and normally will not be addressed on appeal.”).
Specifically, he waived his claims for breach of contract, violation of the New York State
Constitution, and punitive damages, as well as his claims against John and Jane Doe.

        As to his remaining claims, Wright’s briefs fail to differentiate them by the statutory cause of
action or the defendant sued. Rather, Wright has simply grouped his claims into four categories—
discrimination, retaliation, hostile work environment, and deprivation of due process. We address
each of these categories of claims in turn.1

         First, Wright’s discrimination claims under Title VII are analyzed under the burden-shifting
analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To establish a prima facie
case of intentional discrimination, a plaintiff must show: (1) that he is a member of a protected
class; (2) that he was qualified for the position he held; (3) that he suffered an adverse employment
action; and (4) that the adverse action took place under circumstances giving rise to an inference of
discrimination. Reynolds v. Barrett, 685 F.3d 193, 202 (2d Cir. 2012). We agree with the District
Court that Wright has failed to establish that any of the adverse employment actions he suffered—
including his termination—took place under circumstances giving rise to an inference of racial
discrimination.2 Even if Wright did make out a prima facie case of discrimination, however,

        1
         New York courts “require the same standard of proof for claims brought under the
NYHRL as for those brought under Title VII.” Leopold v. Baccarat, Inc., 174 F.3d 261, 264 n.1 (2d
Cir. 1999), and, for present purposes, those brought under sections 1981 and 1983, see Paterson v.
Cnty. Of Oneida, N.Y., 375 F.3d 206, 225 (2004) (“Most of the core substantive standards that apply
to claims of discriminatory conduct in violation of Title VII are also applicable to claims of
discrimination in employment in violation of § 1981 or the Equal Protection Clause.”). Accordingly,
our holdings with respect to Wright’s Title VII claims for discrimination, retaliation, and hostile
work environment apply with equal force to any analogous Section 1981, Section 1983, or NYHRL
claims.
        2
        To the extent that Wright argues that the district court erred in failing to apply a “cat’s
paw” theory of liability to his discrimination claim, that argument is unavailing. Even assuming that
                                                    3
defendants here provided legitimate, non-discriminatory reasons for these adverse actions, and
Wright failed to provide any evidence that these reasons were pretext for racial discrimination.
Rather, the record shows that Wright was given several opportunities to keep his job, despite his
continued and serious misconduct. We therefore affirm the dismissal of Wright’s discrimination
claims.

        Second, Wright’s retaliation claims under Title VII are also analyzed under the McDonnell
Douglas burden shifting framework. To establish a prima facie case of retaliation, a plaintiff must
show: “(1) participation in a protected activity; (2) that the defendant knew of the protected activity;
(3) an adverse employment action; and (4) a causal connection between the protected activity and
the adverse employment action.” See Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010) (internal
quotation marks omitted). Even assuming that Wright engaged in protected activities known to
defendants, there is no evidence—either direct or circumstantial—to support a causal connection
between these activities and any of the adverse employment actions suffered by Wright. Again, the
record reflects that the disciplinary actions taken against Wright—including his termination—were
due to his persistent and serious misconduct, not due to his engaging in protected activities. We
therefore affirm the dismissal of Wright’s retaliation claims.

         Third, to establish a hostile work environment claim under Title VII, a plaintiff is required to
provide evidence that his workplace was “permeated with discriminatory intimidation, ridicule, and
insult that is sufficiently severe or pervasive to alter the conditions of [his] employment and create
an abusive working environment.” Redd v. New York Div. of Parole, 678 F.3d 166, 175 (2d Cir. 2012)
(internal quotation marks and ellipses omitted). We agree with the District Court that none of the
incidents cited by Wright to support this claim rose to the level of severity or pervasiveness to
establish a hostile work environment claim on the basis of his race. We therefore affirm the
dismissal of Wright’s hostile work environment claims.

        Fourth, Wright asserts that his termination violated his rights under Due Process Clause of
the Constitution. It is well settled that procedural due process is satisfied “if the government
provides notice and a limited opportunity to be heard prior to termination, so long as a full
adversarial hearing is provided afterwards.” Locurto v. Safir, 264 F.3d 154, 171 (2d Cir. 2001). In this
case, before he was terminated, Wright was: (1) informed of the disciplinary charges against him;
(2) afforded a disciplinary hearing; and (3) permitted to grieve his termination. Wright now argues
that the Article 78 proceeding provided after his termination by New York state law was not an
adequate adversarial hearing. We have previously held, however, that “[a]n Article 78 proceeding . . .


such a theory applies, see Nagle v. Marron, 663 F.3d 100, 117–18 (2d Cir. 2011), Wright fails to adduce
evidence of any act by his supervisors that was motivated by discriminatory animus, with the specific
intent to cause his termination, and was the proximate cause of his termination. Cf. Staub v. Proctor
Hosp., 562 U.S. 411, 131 S. Ct. 1186, 1194 (2011). Accordingly, even under a “cat’s paw” theory, the
circumstances of Wright’s termination do not give rise to an inference of racial discrimination.
                                                   4
constitutes a wholly adequate post-deprivation hearing for due process purposes.” Id. at 175. We
therefore affirm the dismissal of Wright’s due process claim.

        Finally, we affirm the District Court’s dismissal of Wright’s Section 1983 claims brought
against the City, pursuant to Monell v. Department of Social Services., 436 U.S. 658 (1978). Because
Wright failed to establish individual liability on his claims of discrimination, retaliation, hostile work
environment, and deprivation of due process, his claim of liability against the City for these
purported violations fails as a matter of law. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).

                                            CONCLUSION

       We have considered all of the arguments raised by Wright on appeal and find them to be
without merit. For the reasons stated above, the March 31, 2014 judgment of the District Court is
AFFIRMED.



                                                 FOR THE COURT,
                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                     5